IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


WALTER T. HODGES II,                    :   No. 27 WAP 2018
                                        :
                   Appellant            :   Appeal from the Order of the
                                        :   Commonwealth Court entered June
                                        :   12, 2018 at No. 352 MD 2018.
             v.                         :
                                        :
                                        :
JOHN E. WETZEL, SECRETARY FOR           :
THE PA. DEPT. OF CORRECTIONS,           :
                                        :
                   Appellee             :


                                   ORDER


PER CURIAM
    AND NOW, this 26th day of March, 2019, the Order of the Commonwealth Court is

AFFIRMED.